Citation Nr: 0106943	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained by VA.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
veteran's claim was most recently considered by the M&ROC, 
the Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  
This liberalizing law is applicable to the appellant's 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements to establish entitlement to service connection 
for PTSD.  He has not identified any medical evidence which 
could be obtained to support his claim.  In addition he was 
provided a VA psychiatric examination for the purpose of 
determining if he has PTSD.  In sum, the facts pertinent to 
this claim have been properly developed and there is no 
additional development to be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2000), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

The veteran's DD Form 214 indicates that he has been awarded 
the Purple Heart with Oak Leaf Cluster and the Combat 
Infantryman's Badge.  The only available service medical 
records are the veteran's October 1952 discharge medical 
history and examination reports.  The veteran's psychiatric 
condition was reported to be normal on his October 1952 
discharge medical examination report.

On VA examination in March 1990, it was noted that there was 
no psychotic or neurotic symptomatology found.

On VA psychiatric examination in April 1999, no PTSD was 
identified.  The examiner concluded that the veteran had an 
adjustment disorder with mixed emotion features, secondary to 
breathing and heart problems.  The examiner stated that there 
was no indication of any PTSD disorder or mental health 
disorder as a result of military service.  According to the 
examiner, the veteran had adjusted well to his social and 
occupational functioning after service.

The record does not contain a diagnosis of PTSD.  In fact, it 
was concluded after VA psychiatric examination in April 1999 
that the veteran did not have PTSD.  The evidence on file 
supportive of the presence of PTSD is limited to the 
veteran's own statements.  However, the veteran, as a lay 
person, is not competent to render a medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Therefore, service connection is not warranted 
for the veteran's claimed PTSD.   


ORDER

Service connection for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

